Citation Nr: 0408978	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-17 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to March 19, 1998 
for the award of a 60 percent evaluation for Acquired Immune 
Deficiency Syndrome (AIDS).

2.  Entitlement to an effective date prior to March 19, 1998 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

3.  Entitlement to an increased rating for AIDS, currently 
evaluated as 60 percent disabling.


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
February 1981 and from April 1981 to April 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 decision by the RO that 
increased the veteran's rating for AIDS to 60 percent and 
granted TDIU.  Both awards were made effective from March 19, 
1998.

The veteran previously appointed a private attorney to 
represent him before VA.  By letter dated in December 2003, 
the Board contacted the veteran and informed him that VA had 
revoked that attorney's authority to represent VA claimants, 
effective July 2003, and that the attorney could no longer 
represent him.  The Board provided the veteran with 
information with regard to how he could appoint a new 
representative, and informed him that if the Board did not 
hear from him within 30 days of the date of its letter, the 
Board would assume that he wanted to represent himself and 
would resume its review of his appeal.  The 30-day period has 
now expired, and the veteran has not responded.

In February 1999, the veteran filed a claim for, among other 
things, "a [s]chedular [r]ating of 100%" for AIDS.  
Subsequently, by a decision entered in November 1999, the RO 
continued his then-current 30 percent rating.  The RO 
notified the veteran of its decision later that same month, 
and he filed a timely notice of disagreement (NOD), again 
asking for "a schedular rating of 100%".  However, the 
record shows that the RO never furnished him a statement of 
the case (SOC) addressing the matter of his entitlement to a 
higher rating.  (Although the RO increased the veteran's 
rating for AIDS to 60 percent by its decision in January 
2001, that decision did not grant the full benefit sought on 
appeal, i.e., a 100 percent schedular rating; thus, his NOD 
has not been satisfied).  This matter is addressed in the 
REMAND, below.


REMAND

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
"shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  
See 38 C.F.R. § 3.400(o)(1) (2003) (to the same effect).  An 
exception to this rule applies under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred during the one-year period preceding 
the date of receipt of the claim for increased compensation.  
In that situation, the law provides that the effective date 
"shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2) (West 2002).  See 38 C.F.R. § 3.400(o)(2) 
(2003); Harper v. Brown, 10 Vet. App. 125 (1997).

In the present case, it does not appear that all of the 
evidence pertinent to the veteran's appeal has been obtained 
for review.  Although it is clear from the record that the RO 
reviewed the veteran's VA vocational rehabilitation folder in 
connection with the present appeal, that folder is not 
currently associated with his claims file.  In addition, 
while the record shows that the veteran has received ongoing 
treatment for AIDS from Albert M. Menduni, M.D., since 1992, 
the claims file does not contain any of that physician's 
reports of clinical treatment.  Because the veteran's 
vocational rehabilitation folder and/or records from Dr. 
Menduni may demonstrate that a factually ascertainable 
increase in disability occurred prior to March 19, 1998, they 
should be obtained and considered.  A remand is therefore 
required.  38 C.F.R. §§ 3.159, 19.9 (2003).

As noted previously, although the veteran filed a timely NOD 
with respect to the RO's November 1999 denial of his claim 
for an increased rating for AIDS, no SOC as to that issue has 
been furnished.  See Introduction, supra.  That needs to be 
accomplished as well.  See, e.g., 38 C.F.R. §§ 19.26, 20.201, 
20.302(a) (2003); Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) is fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2003).

2.  The RO should obtain the veteran's VA 
vocational rehabilitation folder and 
associate it with his claims file.

3.  After obtaining an appropriate release, 
the RO should make efforts to obtain all 
relevant records of clinical treatment from 
Dr. Menduni, following the procedures set 
forth at 38 C.F.R. § 3.159 (2003).  The 
evidence obtained should be associated with 
the claims file.

4.  The veteran should be asked to identify 
any other care providers who may possess 
evidence relevant to his earlier effective 
date claims.  If the veteran provides 
adequate identifying information, and 
appropriate release(s), the RO should make 
efforts to obtain the evidence identified.  
The evidence obtained should be associated 
with the claims file.

5.  After completing the foregoing 
development, the RO should re-adjudicate the 
veteran's claims for earlier effective date.  
If any benefit sought remains denied, a 
supplemental SOC (SSOC) should be furnished 
to the veteran.

6.   The RO should re-examine the veteran's 
claim for an increased rating for AIDS to 
determine whether additional development or 
review is warranted.  If no preliminary 
action is required, or when it is completed, 
the RO should furnish the veteran an SOC in 
accordance with 38 C.F.R. § 19.29, unless the 
claim is resolved by granting the benefit 
sought on appeal or the NOD is withdrawn.  
The claim should be certified to the Board 
for appellate review if, and only if, a 
timely substantive appeal is received.

After the veteran has been given an opportunity to respond to 
the relevant SOC and/or SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).

